Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-8, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Zoobgear is the closest prior art to the claimed invention but fails to teach the claimed invention/method as a whole comprising a frame having a perimeter member extending substantially along a perimeter member plane and a support assembly for supporting the perimeter member above a ground surface such that the perimeter member plane is substantially horizontal, the perimeter member surrounding a central space for receiving an instructor; and a plurality of striking targets suspended from the perimeter member, the striking targets being positioned around the central space to allow a user positioned radially outwardly from the frame, adjacent one of the striking targets and facing inwardly towards the central space, to interact with the striking target while maintaining visual contact with the instructor when the instructor is positioned in the central space, wherein the perimeter member forms a closed loop and includes a plurality of horizontal frame members connected end-to-end to each other, wherein each strikinq tarqet is offset laterally relative to a lonqitudinal axis of a correspondinq horizontal frame member, and wherein each strikinq tarqet is supported by a support bracket extendinq laterally away from the correspondinq horizontal frame member. Rhodes (US D629472) teaches a support bracket extendinq laterally away from the correspondinq horizontal frame member but fails to teach a plurality of striking targets suspended from the perimeter member, a plurality of striking targets suspended from the perimeter member, and wherein each strikinq tarqet is offset laterally relative to a lonqitudinal axis of a correspondinq horizontal frame member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784